DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgement is made of applicant’s claim for foreign priority to 17 October 2016 under 35 U.S.C. 119(a)-(d).
 
Response to Amendment
Claims 1, 4-11, & 14-20 were previously pending in this application.  The amendment filed 25 February 2022 has been entered and the following has occurred: Claims 1, 11, & 20 have been amended.  Claims 4-5 & 14-15 have been cancelled.  No Claims have been added.
Claims 1, 6-11, & 16-20 remain pending in the application.

	















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-11, & 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1, 6-10, & 20), machine (claims 11 & 16-19):
receiving a first document, the first document associated with a second document, the first document including first information;
extracting first concepts from the first information of the first document, wherein the first concepts are International Classification of Diseases (ICD) codes;
determining whether one of the first concepts is negated by the first information;
determining select ones of the first concepts not negated in the first information to be included in the second document;
removing the one of the first concepts negated in the first information from the first concepts;
determining whether one of the first concepts is merged with another one of the first concepts based on a pairwise comparison of a level of specificity of the first concepts, wherein the level of specificity is determined by a location in an inverse tree organizational structure;
when the one of the first concepts is merged with the another one of the first concepts, removing one of the one of the first concepts and the another one of the first concepts; and
updating the second document based on the select ones of the first concepts;
These steps of receiving multiple documents, identifying concepts in the plurality of documents, determining relationships of the concepts between documents such as being negated, merged, etc., determining level of specificity of the concepts based on a location in an organizational structure, and updating other documents by removing or including select concepts from one document based on said relationships, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving multiple documents language, receiving documents in the context of this claim encompasses a mental process of the user obtaining/reading obtained documents.  Similarly, the limitation of identifying concepts in the documents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the determining relationships of the concepts between documents such as the concepts being negated, merged language, determining relationships in the context of this claim encompasses a mental process of the user comparing concepts between each of the documents and seeing whether a certain concept from that topic, such as one document saying patient has a certain ailment and another document saying patient does not have said certain ailment.  Similarly, the limitation of determining level of specificity of concepts based on location in an organizational structure, covers performance of the limitation in the mind such as the user looking at an inverse tree organizational structure, and determining the amount of nodes/branches that correspond to the location of the concept in the tree, but for the recitation of generic computer components.  For example, but for the updating other documents based on the concept(s), level of specificity of the concept(s), relationships of concepts between documents, updating other document encompasses a mental process of the user physically updating the second document based on the information determined for the first document and declared to be consistent or inconsistent with the other documents.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 6-10 & 16-19, reciting particular aspects of how the system may receive/parse certain information from various documents or how the system updates other documents based on the received/parsed information may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a transceiver, a processor, a reporting server, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Par [0030], Par [0063], Par [0027], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a plurality of documents, extracting concepts from the documents, relating ICD codes to the concepts found in the documents, amounts to mere data gathering, recitation of determining varying relationships of the concepts between multiple documents, such as the specificity of the concepts, whether concepts are merged, whether concepts are negated, etc. amounts to selecting a particular data source or type of data to be manipulated, recitation of updating the varying documents, a list of concepts or prompts, etc., amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of a reporting server for a medical setting, recitation of the concepts specifically being International Classification of Diseases (ICD) codes see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6-10 & 16-19, which recite utilizing generic computer components/processing efforts to determine certain relationships of concepts, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-8 & 16-18 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6-10 & 16-19, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 6-10 & 16-19, additional limitations which merely amount to further limiting the mental process being performed by generic computer components).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a plurality of document, extracting concepts of varying documents, extracting and/or relating ICD codes from the already extracted concepts of varying documents, , e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i);  determining whether concepts are negated or merged by certain information extracted from a document, determining a level of specificity of the concepts based on their location in an inverse tree organizational structure, e.g., performing repetitive calculations or computerized functions, Flook, MPEP 2106.05(d)(II)(ii);  updating records, concept lists, etc. based on varying concepts found in the plurality of documents such as via removing or adding concepts, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the concepts for each document, storing the plurality of documents, storing the prompts based on the concepts, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); extracting concepts or ICD codes from a plurality of documents either by human interaction or computer-based techniques such as natural language processing techniques, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6-10 & 16-19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 6-8, 10, & 16-18, e.g., reciting varying steps of receiving or determining concepts in varying documents, e.g. receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6-8, 10, & 16-18, reciting varying efforts of determining whether concepts are merged and keeping a record of such determinations, limitations that amount to e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 6-10 & 16-19, reciting the storing of various concepts, machine code to parse various concepts, storing of medical codes (ICD-10 codes), storing of varying indicia, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 6-8 & 16-18, extracting concepts either by human interaction or computer-based techniques such as natural language processing technique, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zasowski et al. (U.S. Patent Publication No. 20160034643)

Claim 20 –
Regarding Claim 20, Zasowski discloses a method, comprising:
at a reporting server (See Zasowski Par [0087] which discloses a server computing device being available with the system to communicate documents and reports):
receiving a first document, the first document associated with a second document, the first document including first information (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user);
extracting first concepts from the first information of the first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
wherein the first concepts are International Classification of Diseases (ICD) codes (See Zasowski Par [0059] which discloses common identification codes for the concept identification of the documents at hand being related to terminology standards, such as International Classification of Diseases (ICD)-9, ICD-10, or SNOMED-CT codes);
generating, in a viewing environment, a respective prompt for each of the first concepts to be displayed (See Zasowski Par [0003] which discloses generating a respective prompt or query to a certain concept from a list of potential medical problems based on the particular patient at hand and the system being able to output said query for display; See Zasowski Par [0025] which discloses output devices in communication with one or more processing devices such as to view/identify medical information or medical information discrepancies; See Zasowski Par [0032] and [0046] which disclose the use of display screens and or interface(s) for presenting visual information to a user and further may include visual, audible and/or tactile feedback devices);
receiving a respective input for each prompt (See Zasowski Par [0003] which discloses generating a respective prompt or query to a certain concept from a list of potential medical problems based on the particular patient at hand and receiving a user input associated with the query or prompt);
determining whether one of the first concepts is negated by the first information (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress or remove the insufficient documentation code);
determining select ones of the first concepts not negated in the first information to be included in the second document based on the prompts and inputs (See Zasowski Par [0003] & [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit or queries or inputs provided by a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user);
removing one of the first concepts negated in the first information from the first concepts (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code);
updating the second document based on the select ones of the first concepts (See Zasowski Par [0003] & [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit or queries or inputs provided by a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user);
displaying, in the viewing environment, the second document comprising automatically inserted visual indicia based on the updates to the second document (See Zasowski Par [0003] which discloses generating a respective prompt or query to a certain concept from a list of potential medical problems based on the particular patient at hand and the system being able to output said query for display; See Zasowski Par [0025] which discloses output devices in communication with one or more processing devices such as to view/identify medical information or medical information discrepancies; See Zasowski Par [0032] and [0046] which disclose the use of display screens and or interface(s) for presenting visual information to a user and further may include visual, audible and/or tactile feedback devices).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable by Zasowski in view of ICD-10-CM Official Guidelines for Coding and Reporting – NPL in view of teachings provided by Wikipedia “Tree (Data Structure)” NPL

Claim 1 –
Regarding Claim 1, Zasowski discloses a method, comprising:
at a reporting server (See Zasowski Par [0087] which discloses a server computing device being available with the system to communicate documents and reports):
receiving a first document, the first document associated with a second document, the first document including first information (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user);
extracting first concepts from the first information of the first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use)
wherein the first concepts are International Classification Disease (ICD) codes (See Zasowski Par [0059] which discloses common identification codes for the concept identification of the documents at hand being related to terminology standards, such as International Classification of Diseases (ICD)-9, ICD-10, or SNOMED-CT codes);
determining whether one of the first concepts is negated by the first information (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress or remove the insufficient documentation code);
determining select ones of the first concepts not negated in the first information to be included in the second document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use); 
removing the one of the first concepts negated in the first information from the first concepts (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code);
automatically determining whether one of the first concepts is merged with another one of the first concepts based on a pairwise comparison of a level of specificity of the first concepts (See Zasowski Par [0063] & [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E; See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents, problems identified, and query data from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use); 
when the one of the first concepts is merged with the another one of the first concepts, removing one of the one of the first concepts and the another one of the first concepts (See Zasowski Par [0063] & [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept); and
updating the second document based on the select ones of the first concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents, problems identified, and query data from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a use).

Zasowski does not disclose:
wherein the level of specificity is determined by a location in an inverse tree organizational structure;
However, Zasowski does disclose determining whether one of the first concepts is merged with another one of the first concepts based on a pairwise comparison of a level of specificity of the first concepts

ICD-10-CM Official Guidelines for Coding and Reporting - NPL in combination with teachings from Wikipedia “Tree (Data Structure)” - NPL disclose wherein the level of specificity is determined by a location in an inverse tree organizational structure (pp. 98 of ICD-10-CM Official Guidelines for Coding and Reporting NPL “Complications of Surgery and Other Medical Care” – states that if a code lacks necessary specificity in describing a complication, an additional code for the specific complication should be assigned, constituting disclosure of increasing specificity of a complication/diagnosis coding via merging ICD-10 codes;  See further pp. 103 of ICD-10-CM Official Guidelines for Coding and Reporting NPL - “Level of detail in coding” – “ICD-10-CM codes with 3, 4, 5, 6, or 7 characters” which describes that codes may be further subdivided by the use of by the use of 4th, 5th, 6th, or 7th characters to provide greater specificity to the codes/coded diagnosis, wherein the merging of more than 3 characters adds specificity to the specific coded diagnosis, while it is not specifically mentioned that this is representative of an inverse tree organizational structure, Applicant’s specification [0035] describes that an inverse tree organizational structure contains more general codes located at the top and more specific codes located at the bottom, and it is further well-understood in the art that a tree data structure constitutes a hierarchical structure with a root value, i.e. a broad concept, and subtrees of children from the parent, represented as set of linked nodes, each node of which represents a further specified concept that has roots from the broader concept, see Wikipedia “Tree Structure” – NPL and Wikipedia “Tree (Data Structure)” – NPL for more information which shows that generally, children stem from parents in a tree structure, constituting a more specific aspect of the parent as the number of nodes increases, i.e. see Fig. 1 of Wikipedia “Tree (Data Structure) which shows that  child “11” stems from parent “6”, then “6” stems from parent “7”, then “7” stems from parent “2”; it is therefore understood that this could be extended to ICD-10 codes, as described in ICD-10-CM Official Guidelines for Coding and Reporting – NPL, which discusses the codes having increasing specificity as additional codes are applied or merged onto an already existing code such as in “Level of detail in coding” – “ICD-10-CM codes with 3, 4, 5, 6, or 7 characters” which describes that codes may be further subdivided by the use of by the use of 4th, 5th, 6th, or 7th characters to provide greater specificity to the codes/coded diagnosis, wherein the merging of more than 3 characters adds specificity to the specific coded diagnosis and would be representative of moving down a node in a hierarchical tree structure).  The disclose of ICD-10-CM

Claim 6 –
Regarding Claim 6, Zasowski discloses the method of Claim 1 in its entirety.  Zasowski further discloses a method, wherein:
the second document includes second concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user).

Claim 7 –
Regarding Claim 7, Zasowski discloses the method of Claim 6 in its entirety.  Zasowski further discloses a method, wherein:
the determining the select ones of the first concepts further comprises:
determining whether one of the first concepts is merged with one of the second concepts (See Zasowski Par [0063] & [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E); and
when the one of the first concepts is merged with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Zasowski Par [0063] & [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept).


Claim 11 –
Regarding Claim 11, Zasowski discloses a reporting server, comprising:
a transceiver communicating via a communications network (See Zasowski Par [0105] which discloses the use of a communication interface such as a network interface code, radio frequency transceiver, optical transceiver, Ethernet card, or any other type of device that can send and receive information such as Bluetooth, WiFi, etc.),
the transceiver configured to receive a first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
the first document associated with a second document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
the first document including first information (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user), and
a processor configured to perform operations (See Zasowski Par [0006] which discloses the use of one or more processors for executing or performing operations/instructions stored within a computer-readable storage medium) comprising:
extracting first concepts from the first information of the first document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
wherein the first concepts are International Classification of Diseases (ICD) codes (See Zasowski Par [0059] which discloses common identification codes for the concept identification of the documents at hand being related to terminology standards, such as International Classification of Diseases (ICD)-9, ICD-10, or SNOMED-CT codes); 
determining whether one of the first concepts is negated by the first information (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress or remove the insufficient documentation code);
determining select ones of the first concepts not negated in the first information to be included in the second document (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user),
removing one of the first concepts negated in the first information from the first concepts (See Zasowski Par [0063] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code);
automatically determining whether one of the first concepts is merged with another one of the first concepts based on a pairwise comparison of a level of specificity of the first concepts (See Zasowski Par [0063] & [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E),
wherein the level of specificity is determined by a location in an inverse tree organizational structure (pp. 98 of ICD-10-CM Official Guidelines for Coding and Reporting NPL “Complications of Surgery and Other Medical Care” – states that if a code lacks necessary specificity in describing a complication, an additional code for the specific complication should be assigned, constituting disclosure of increasing specificity of a complication/diagnosis coding via merging ICD-10 codes;  See further pp. 103 of ICD-10-CM Official Guidelines for Coding and Reporting NPL - “Level of detail in coding” – “ICD-10-CM codes with 3, 4, 5, 6, or 7 characters” which describes that codes may be further subdivided by the use of by the use of 4th, 5th, 6th, or 7th characters to provide greater specificity to the codes/coded diagnosis, wherein the merging of more than 3 characters adds specificity to the specific coded diagnosis, while it is not specifically mentioned that this is representative of an inverse tree organizational structure, Applicant’s specification [0035] describes that an inverse tree organizational structure contains more general codes located at the top and more specific codes located at the bottom, and it is further well-understood in the art that a tree data structure constitutes a hierarchical structure with a root value, i.e. a broad concept, and subtrees of children from the parent, represented as set of linked nodes, each node of which represents a further specified concept that has roots from the broader concept, see Wikipedia “Tree Structure” – NPL and Wikipedia “Tree (Data Structure)” – NPL for more information which shows that generally, children stem from parents in a tree structure, constituting a more specific aspect of the parent as the number of nodes increases, i.e. see Fig. 1 of Wikipedia “Tree (Data Structure) which shows that  child “11” stems from parent “6”, then “6” stems from parent “7”, then “7” stems from parent “2”; it is therefore understood that this could be extended to ICD-10 codes, as described in ICD-10-CM Official Guidelines for Coding and Reporting – NPL, which discusses the codes having increasing specificity as additional codes are applied or merged onto an already existing code such as in “Level of detail in coding” – “ICD-10-CM codes with 3, 4, 5, 6, or 7 characters” which describes that codes may be further subdivided by the use of by the use of 4th, 5th, 6th, or 7th characters to provide greater specificity to the codes/coded diagnosis, wherein the merging of more than 3 characters adds specificity to the specific coded diagnosis and would be representative of moving down a node in a hierarchical tree structure).
when the one of the first concepts is merged with the another one of the first concepts, removing one of the first concepts and the another one of the first concepts (See Zasowski Par [0063] & [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept), and
the processor updating the second document based on the select ones of the first concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user).

Claim 16 –
Regarding Claim 16, Zasowski discloses the reporting server of Claim 11 in its entirety.  Zasowski further discloses a reporting server, wherein:
the second document includes second concepts (See Zasowski Par [0013] & [0048]-[0049] which discloses generating a list comprising one or more potential medical problems (therefore, second document is electronic health record) based on received documents from a patient’s encounter or visit with a medical facility, physician, etc. (therefore, first document encounter-related documentation) and subsequently updating, by the computing device, the list of potential medical problems according to secondary documents that come in, such as selection input from a user).

Claim 17 –
Regarding Claim 17, Zasowski discloses the reporting server of Claim 16 in its entirety.  Zasowski further discloses a reporting server, wherein:
for the determining the select ones of the first concepts, the processor determines whether one of the first concepts is merged with one of the second concepts (See Zasowski Par [0063] & Par [0068] which is able to determine combined concepts amongst multiple first records, for instance documents A-E), and
wherein, when the one of the first concepts is merged with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Zasowski Par [0063] & Par [0068] which discloses for example, document F may have triggered an insufficient documentation code for determining a specific kind of heart failure, however in document B which was previously submitted, the type of heart failure may be fully defined as acute systolic heart failure, this evidence would be enough to suppress the insufficient documentation code.  Therefore, the combination of F and B are able to overcome the insufficient documentation code and the original insufficient concept is removed and updated with the merged concept).




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by Zasowski in view of ICD-10-CM Official Guidelines for Coding and Reporting - NPL in view of Naghshin et al. (U.S. Patent Publication No. 20140095396).

Claim 10 –
Regarding Claim 10, Zasowski discloses the method of Claim 1 in its entirety.  Zasowski discloses a method, further comprising:
generating an indicia for each of the select ones of the first concepts (See Zasowski Par [0145]-[0146] which discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query),
a first indicia indicative of a high value for inclusion in the second document (See Zasowski Par [0145]-[0146] which discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query),
a third indicia indicative of a neutral value for inclusion in the second document (See Zasowski Par [0145]-[0146] which discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query.  Therefore it is inherent that the portion that is not highlighted is of neutral value for inclusion in the second document and therefore receives a neutral indicia); and.
displaying the indicia for each of the selected ones of the first concepts (See Zasowski Par [0145]-[0146] which discloses the system displaying the source documents that supported the query with specific words, terms, or other key evidence that led to the generation of this query being highlighted to determine and reference the information that triggered the query, i.e., having a high value for inclusion).

Zasowski and ICD-10-CM Official Guidelines do not explicitly discloses a method, further comprising:
a second indicia indicative of a low value for inclusion in the second document.

However, Zasowski Par [0145]-[0146] discloses highlighting the portion of specific words, terms, or other key evidence that led to the generation of a certain concept query.  It has also been disclosed above, that it is inherent that the portion that is not highlighted is of neutral value for inclusion in the second document and therefore receives a neutral indicia.

Naghshin discloses a method, wherein a second indicia indicative of a low value for inclusion or importance (See Naghshin Par [0065]-[0066] which discloses the use of highlights for portions of information that are of importance and lowlights, hidden, shaded, or otherwise visually subdued portions of information for helping the user visualize something of less significance or low value for inclusion).  The method disclosed in Naghshin is directly applicable to the method of Zasowski and ICD-10-CM Official Guidelines because both methods share limitations and capabilities, namely, both methods are directed towards the diagnosis of patients and the organization of various computerized data by processing and parsing the computerized data, metadata, and digital information that is present within various records, files, or documents and updating these records, files, or documents based on the information gathered.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski and ICD-10-CM Official Guidelines, which already discloses the use of indicia to indicate specific portions of data/terms that are important to a certain concept query, to also include lowlighting, hiding, shading or otherwise visually subduing portions of information to indicate specific portions of data/terms that are of little importance, as disclosed in Naghshin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski and ICD-10-CM Official Guidelines with the embodiments disclosed in Naghshin because using varying visualization properties (lowlighting, highlighting, etc.) helps the user easily visualize the specific attribute values or importance that is assigned to certain portions of data, information, or concepts (See Naghshin Par [0065]-[0066].























Claims 8-9 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zasowski in view of ICD-10-CM Official Guidelines for Coding and Reporting - NPL in view of Rolls et al. (U.S. Patent Publication No. 20100287213).

Claim 8 –
Regarding Claim 8, Zasowski and ICD-10-CM Official Guidelines discloses the method of Claim 6 in its entirety.  Zasowski does not further disclose a method, wherein:
the determining the select ones of the first concepts further comprises:
determining whether one of the first concepts is inconsistent with one of the second concepts; and
when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts.

Zasowski and ICD-10-CM Official Guidelines does not explicitly disclose determining concepts to be inconsistent.  However, Zasowski does include the relationship between first and second concepts that exist between the first and second documents.

Rolls teaches a method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Rolls Par [0078] which specifically discloses a reliability score for each of the data sets or concepts at hand to ensure consistency between old data and refined data, and when needed, correcting inherent consistencies, such as the old or refined data depending on circumstances).  The method of Rolls is directly applicable to the combined disclosure of Zasowski and ICD-10-CM Official Guidelines because both methods share limitations and capabilities, namely, they are both directed to updating previous data records, esp. medical records, based on newly acquired data, forms, inputs, identifiers, codes, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski and ICD-10-CM Official Guidelines to include capabilities method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined disclosure of Zasowski and ICD-10-CM Official Guidelines in such a manner, in order to include data that is inherently consistent amongst the concepts and exclude concepts that conflict with one another (See Rolls Par [0078]).

Claim 9 –
Regarding Claim 9, Zasowski, ICD-10-CM Official Guidelines, and Rolls disclose the method of Claim 8 in its entirety.  Rolls further discloses a method, wherein:
the one of the first concepts and the one of the second concepts is one of a direct inconsistency and an implied inconsistency (See Rolls Par [0078] which discloses inherent inconsistencies needing to be corrected (implying that these inconsistencies can be corrected, an implied inconsistency), or inherent consistencies that cannot be resolved at all (a direct inconsistency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski and ICD-10-CM Official Guidelines to include identification of concepts that are one of a direct inconsistency and an implied inconsistency, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski and ICD-10-CM Official Guidelines, in such a manner, because some inconsistencies can be corrected and fixed, whereas other inconsistencies are simply unable to be fixed, and these varying instances of being able to correct the concepts at hand need to be accounted for when creating refined data, especially data entered by different users or varying individuals (See Rolls Par [0078]).

Claim 18 –
Regarding Claim 18, Zasowski and ICD-10-CM Official Guidelines disclose the reporting server of Claim 16 in its entirety.  Zasowski and Rolls further disclose a reporting server, wherein:
for the determining the select ones of the first concepts, the processor determines whether one of the first concepts is inconsistent with one of the second concepts, and
wherein, when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts.

Zasowski and ICD-10-CM Official Guidelines does not explicitly disclose determining concepts to be inconsistent.  However, Zasowski does include the relationship between first and second concepts that exist between the first and second documents.

Rolls teaches a method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts (See Rolls Par [0078] which specifically discloses a reliability score for each of the data sets or concepts at hand to ensure consistency between old data and refined data, and when needed, correcting inherent consistencies, such as the old or refined data depending on circumstances).  The method of Rolls is directly applicable to the combined disclosure of Zasowski and ICD-10-CM Official Guidelines because both methods share limitations and capabilities, namely, they are both directed to updating previous data records, esp. medical records, based on newly acquired data, forms, inputs, identifiers, codes, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski and ICD-10-CM Official Guidelines to include capabilities method of determining whether one of the first concepts is inconsistent with one of the second concepts and when the one of the first concepts is inconsistent with the one of the second concepts, removing one of the one of the first concepts and the one of the second concepts, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined disclosure of Zasowski and ICD-10-CM Official Guidelines in such a manner, in order to include data that is inherently consistent amongst the concepts and exclude concepts that conflict with one another (See Rolls Par [0078]).

Claim 19 –
Regarding Claim 19, Zasowski, ICD-10-CM Official Guidelines, and Rolls discloses the reporting server of Claim 18 in its entirety.  Rolls further discloses a reporting server, wherein:
the one of the first concepts and the one of the second concepts is one of a direct inconsistency and an implied inconsistency.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski and ICD-10-CM Official Guidelines to include identification of concepts that are one of a direct inconsistency and an implied inconsistency, as disclosed by Rolls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Zasowski and ICD-10-CM Official Guidelines, in such a manner, because some inconsistencies can be corrected and fixed, whereas other inconsistencies are simply unable to be fixed, and these varying instances of being able to correct the concepts at hand need to be accounted for when creating refined data, especially data entered by different users or varying individuals (See Rolls Par [0078]).



Response to Arguments
Applicant's arguments filed 25 February 2022 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20, Applicant argues on pp. 6-7 of Arguments/Remarks that the 35 U.S.C. 101 rejections should be withdrawn because the independent claims recite technological improvements to systems of updating the problem list of a patient.  Applicant points specifically to Applicant’s specification par [0011]-[0013] which discusses the systems of populating problem lists often being inconsistent and incomplete when populated by practitioners, and further states that an issue arises in populating problem lists in terms of standardized definition of items that should and should not be included in the problem list.  Applicant further remarks that the instant application provides a system for updating the problem list of a patient via an automated system and thus minimizes the human-based errors that may occur during the population of problem lists, and adds consistency to the available information to be considered for inclusion in the problem list of a patient, and therefore representing a practical application or technological improvement.  Examiner respectfully disagrees with Applicant’s arguments.  The automation of any manual or human-performed task could possibly be considered an improvement to that field, however, the courts have indicated that mere automation of a manual process does not represent an improvement in computer-functionality or technological improvement (See MPEP 2106.05(a)(I)).  More specifically, mere automation of a manual process does not necessarily indicate an improvement to the specific components, architecture, or functionality of the technology/computerized environment that is used for updating the problem list of a patient.  Furthermore, while the system may allow “the practitioner to generate a problem list with personalized benefit such as aiding them in providing customized care through identification of health-related issues of a region where patients have a common health-related issue” as Applicant contends in Arguments/Remarks, this does not specifically explain how the system directly addresses problems regarding accurately populating problem lists of a patient, or populating a problem of a patient more accurately than existing prior art systems that perform similar actions, such as those references cited in previous PTO-892 (Notice of References Cited) form(s).  In terms of further standardizing or determining potential information to be considered for inclusion in the problem list now being more consistent, the system is still employing generic computer technology and functionalities to automate manual processes.  That is, it is reasonable to expect that a human could look at a set of standardized rules for including or excluding certain concepts found within clinical documents, however for the recitation of generic computer components.  This instance of referencing standardized rules, but in an automated fashion, and thereby eliminating human error, relates back to the already-discussed topic of mere automation of a manual process not representing an improvement in computer-functionality or technological improvement (See MPEP 2106.05(a)(I)).  Further recitation of applying ICD-10 codes, which Applicant argues as representing further standardizing of problem lists, is understood to generally link the technology to a technological field.  That is, without the recitation of medical terminology/ICD-10, the Claims are broad enough to fit in any art that could utilize ontological/semantic processing, updating of documents, and using standardized coding formats for the topics found in said documents.  Therefore, the 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20 are maintained.
Regarding 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20, Applicant further argues on pp. 7-8 of Arguments/Remarks that the Claims are analogous to Example 42 of the USPTO Subject Matter Eligibility Examples from the 2019 PEG, and thereby represents patent-eligible subject matter.  Examiner respectfully disagrees with Applicant’s arguments.  Applicant does not provide further support/specifics in terms of which aspects of Example 42 that the instant set of Claims are analogous, other than broadly stating that they are indeed similar.  In terms of Example 42, the Claims was found to be integrated into a practical application because the system of Example 42 allowed remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, which is specifically addressed in the specification of Example 42 as the solution to a narrow and specific problem found in the art.  That is, Example 42’s specification specifically stated “These records are often stored locally on a computer in a non-standard format selected by whichever hardware or software platform is in use in the medical provider’s local office. It is difficult for medical providers to share updated information about a patient’s condition with other health care providers using current patient management systems, due to the above challenges” and further states the specific solution to said specific problem via “To solve this problem, applicant has invented a network-based patient management method that collects, converts and consolidates patient information from various physicians and health-care providers into a standardized format, stores it in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated.”  Therefore a clear nexus between a specific problem as addressed in the specification and a specific, narrow solution to said specific problem as found in the Claims, the solution in which was further supported and explained by the specification, allowed the Claims of Example 42 to amount to a practical application of a recited abstract idea.  In the instant application however, Applicant’s specification in tandem with the content found in the Claims does not offer such a clear nexus.  That is, other than stating that the system further standardizes, automates, or adds consistency to content chosen for problem lists, it is not easily understandable how this specifically provides an improvement over previous technological systems that populate problem lists of a patient and thereby perform similar actions, such as those references cited in previous PTO-892 (Notice of References Cited) form(s).  Instead, the specification describes aspects of mere automation and/or standardization of problem list population via automation by use of generic computer technology that is generally pervasive in the state of the art.  As such, the Claims are not wholly analogous to Example 42 and the 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20 are maintained.
Regarding 35 U.S.C. 101 rejections of Claims 1, 6-11, & 16-20, Applicant further generally argues on pp. 8-9 of Arguments/Remarks that the newly amended limitations such as “determining whether concepts are merged based on a level of specificity of the first concepts, the level of specificity being determined based on a pairwise comparison of a level of specificity of first concepts wherein the level of specificity is determined by a location in an inverse tree organizational structure” amounts to limitations that  would therefore amount to significantly more than the purported abstract idea.  Examiner respectfully disagrees with Applicant’s arguments.  However as expressed in the Alice/Mayo framework found above in the 35 U.S.C. 101 section of this Office Action, these newly amended limitations represent well-understood, routine, and conventional activity that is found in the art, such as “determining whether concepts are merged based on a level of specificity of the first concepts, the level of specificity being determined based on a pairwise comparison of a level of specificity of first concepts wherein the level of specificity is determined by a location in an inverse tree organizational structure” specifically relating to performing repetitive calculations or computerized functions as well as updating records, concept lists, concept relationships etc. based on varying concepts found in the plurality of documents such as via removing or adding concepts, e.g., electronic recordkeeping.  Therefore, it has been determined that the newly amended limitations do not recite significantly more than the identified abstract idea.  Accordingly, the 35 U.S.C. 101 rejections of Claims 1, 6-11, 16-20 are maintained.
Regarding 35 U.S.C. 102 rejection of Claim 1, Applicant argues on pp. 10-12 of Arguments/Remarks that Zasowski does not identically suggest or disclose “determining a level of specificity of the first concepts, wherein the level of specificity is determined by a location in an inverse tree organizational structure” as recited in amended, independent Claim 1 and therefore the 35 U.S.C. 102 rejections of Claim 1 should be withdrawn.  Examiner agrees with Applicant’s arguments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Zasowski, in view of ICD-10-CM Official Guidelines for Coding and Reporting – NPL.  This new grounds of rejection relies on ICD-10-CM Official Guidelines to teach increasing specificity of the ICD-10 coding already disclosed by Zasowski by merging certain codes together, and thereby determining a level of specificity.  It is further argued by Examiner that inverse tree data structures are well-known in the art and as further shown in the teachings of Wikipedia “Tree (Data Structure)” – NPL, as one travels down from one level to the next (represented by moving from parent to child) of the tree data structure, the specificity of the concept increases.  Based on these teachings provided by Wikipedia, in view of the combined disclosures of Zasowski and ICD-10-CM Official Guidelines, it is argued by Examiner that it would be obvious to one of ordinary skill in the art to utilize the merging of certain ICD codes as travelling down the levels of the tree data structure, thereby determining the level of specificity of the concept/ICD code based on how many levels (parent-to-child connections) have been met to reach the concept/ICD code in the tree data structure.  As such, Claim 1 remain rejected under 35 U.S.C. 103 over Zasowski, in view of ICD-10-CM Official Guidelines for Coding and Reporting – NPL.
Regarding 35 U.S.C. 102 rejections of Claim 11, Applicant argues on pp. 11 of Arguments/Remarks that because Zasowski purportedly does not disclose all of the limitations of independent Claim 1, which would render Claim 1 allowable over the art, and independent Claim 11 is substantially similar to Claim 1, that Claim 11 should also be allowable over the art.  Examiner respectfully disagrees with Applicant’s arguments.  As discussed above, regarding Claim 1, a new grounds of rejection has been made over Zasowski in view of ICD-10-CM Official Guidelines for Coding and Reporting - NPL which now discloses all limitations of independent Claim 1, and Claim 1 therefore remains rejected under 35 U.S.C. 103.  As a result, Claim 11, which is substantially similar to independent Claim 1, also remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 102 rejections of Claim 20, Applicant argues on pp. 12 of Arguments/Remarks that because Zasowski purportedly does not disclose all of the limitations of independent Claim 1, which would render Claim 1 allowable over the art, and independent Claim 20 is substantially similar to Claim 1, that Claim 11 should also be allowable over the art.  Examiner respectfully disagrees with Applicant’s arguments.  Claim 20 is not substantially similar or the same as Claim 1 because Claim 20 does not contain the new limitations regarding “determining a level of specificity of the first concepts, wherein the level of specificity is determined by a location in an inverse tree organizational structure”, which is the portion of Claim 1 that required a new grounds of rejection.  Therefore, Claim 20 remains rejected under 35 U.S.C. 102 in view of Zasowski.
Regarding 35 U.S.C. 102 rejections of Claims 1, 6-7, 11, & 16-17, Applicant argues on pp. 12-13 of Arguments/Remarks that because independent Claims 1 & 11 are purportedly allowable over the art, their respective dependent Claims that were previously rejected under 35 U.S.C. 102 (i.e., claims 6-7 and 16) should also be allowable over the art.  Examiner respectfully disagrees with Applicant’s arguments.  As addressed above, independent Claims 1 & 11 still remain rejected under 35 U.S.C. 103 over Zasowski in view of ICD-10-CM Official Guidelines for Coding and Reporting - NPL.  As a result, Claims 6-7 and 16-17, which are dependent from rejected Claims 1 and 11, respectively, also remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 8-9, 10, & 18-19, Applicant further argues on pp. 12-13 of Arguments/Remarks that because independent Claims 1 & 11 are purportedly allowable over the art, their respective dependent Claims that were previously rejected under 35 U.S.C. 103 (i.e., claims 8-9, 10, and 18-19) should also be allowable over the art because Naghshin and Rolls fail to cure the purported deficiencies of Zasowski.  Examiner respectfully disagrees with Applicant’s arguments.  As addressed above, independent Claims 1 & 11 still remain rejected under 35 U.S.C. 103 over Zasowski in view of ICD-10-CM Official Guidelines for Coding and Reporting - NPL.  As a result, Claims 8-10, and 18-19, which are dependent from rejected Claims 1 and 11, also remain rejected under 35 U.S.C. 103.














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farooq et al. (U.S. Patent Publication No. 2015/0106125) discloses mapping of semantics in healthcare documents to determine service codes and/or healthcare codes for associated services received by the patient as recorded in the healthcare documents
Martin et al. (U.S. Patent Publication No. 2016/0004825) discloses ontologically parsing documents to determine diagnosis and procedure terminology and context-based categories/medical concepts, that which are linked to aliases and medical codes used to document patient care
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        05/26/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619